         Case 3:21-cr-00087-HZ        Document 19       Filed 04/15/21    Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                       Case No. 3:21CR00087-HZ-01

        v.

 Darby Marshall Howard                           MODIFICATION OF RELEASE
                                                 CONDITIONS

IT IS ORDERED THAT defendant’s pretrial release conditions be modified to include the
following condition:

   •   Travel is limited to the Western District of Kentucky and the District of Oregon for Court
       related purposes only unless prior approval is obtained from U.S. Pretrial Services.




IT IS SO ORDERED THIS ________
                        15th day of ___________,
                                      April      2021.




                                                  _____________________________________
                                                          The Honorable Stacie F. Beckerman
                                                                      U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
